Filed 10/17/17 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2017 ND 236







Derek Matthew Wisham, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20170176







Appeal from the District Court of Morton County, South Central Judicial District, the Honorable David E. Reich, Judge.



AFFIRMED.



Per Curiam.



Steven Balaban, Bismarck, ND, for petitioner and appellant; submitted on brief.



Brian D. Grosinger, Assistant State’s Attorney, Bismarck, ND, for respondent and appellee; submitted on brief.

Wisham v. State

No. 20170176



Per Curiam.

[¶1]	Derek Wisham appeals from a district court order denying his application for post-conviction relief.  In his application Wisham alleges the district court in the underlying criminal case should have included good time in calculating his sentence and argues sex offender registration is unconstitutional.  We summarily affirm under N.D.R.App.P. 35.1(a)(6) and (7).  
State v. Trieb
, 516 N.W.2d 287, 292 (N.D. 1994) (a sentencing court goes outside its jurisdiction when prohibiting, limiting or granting good time, an “administrative tool which the legislature has given the Department of Corrections”); 
State v. Burr
, 1999 ND 143, ¶ 36, 598 N.W.2d 147 (holding the sex offender registry constitutional as a regulatory aid for law enforcement and “collateral consequence upon conviction, not added punishment”).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Lisa Fair McEvers

Jon J. Jensen

Jerod E. Tufte